Exhibit 10.2

 

June 25, 2014

 

IMPAC Mortgage Corp.

19500 Jamboree Road

Irvine, CA 92162

 

Integrated Real Estate Service Corporation

19500 Jamboree Road

Irvine, CA 92162

 

Re:  Ninth Amendment to Master Repurchase Agreement and Pricing Letter (“Ninth
Amendment”).

 

This Ninth Amendment is made this 25th day of June, 2014 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011, as amended (the “Repurchase Agreement”) and the Pricing Letter, dated
August 31, 2011, as amended (the “Pricing Letter”), in each case by and among
IMPAC Mortgage Corp., formerly Excel Mortgage Servicing, Inc. (“Seller”), and
EverBank (“Buyer”).  The Repurchase Agreement, the Pricing Letter and all
amendments are sometimes hereinafter collectively referred to as the
“Agreement.”

 

WHEREAS, Seller and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Seller, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.         Amendments.

 

The following definition contained in Section 1 of the Pricing Letter is hereby
amended and restated in its entirety as follows:

 

“Termination Date” shall mean September 23, 2014, or such earlier date as
determined by Buyer pursuant to its rights and remedies under the Agreement.

 

SECTION 2.         Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Ninth Amendment need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 4.         Representations.  In order to induce Buyer to execute and
deliver this Ninth Amendment, each Seller hereby represents to Buyer that as of
the date hereof, except as otherwise expressly waived by Buyer in writing, such
Seller is in full compliance with all of the terms and conditions of the
Agreement including without limitation, all of the representations and
warranties and all of the affirmative and negative covenants, and no Default or
Event of Default has occurred and is continuing under the Agreement.

 

SECTION 5.         Governing Law. This Ninth Amendment and any claim,
controversy or dispute arising under or related to or in connection with this
Ninth Amendment, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law which
shall govern.

 

SECTION 6.         Counterparts.  This Ninth Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same agreement.  This Ninth
Amendment, to the extent signed and delivered by facsimile or other electronic
means, shall be treated in all manner and respects as an original agreement and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  No signatory to this Ninth
Amendment shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such Person forever waives any such defense.

 

SECTION 7.         Guarantor.  Guarantor acknowledges and agrees that nothing
contained herein, and Guarantor’s signature hereon, shall not be deemed an
acknowledgement, a course of conduct, a waiver or an amendment of the provisions
of the Facility Guaranty, which continue in full force and effect and do not
require any Guarantor’s consent to the actions taken hereunder.

 

IN WITNESS WHEREOF, Seller, Guarantor and Buyer have caused this Ninth Amendment
to be executed and delivered as of the Amendment Effective Date.

 

IMPAC Mortgage Corp., as Seller

 

EVERBANK, as Buyer

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Sean R. Delaney

Its:

Todd R. Taylor

 

Its:

Sean R. Delaney

Title:

EVP/CFO

 

Title:

Vice President

 

INTEGRATED REAL ESTATE

 

 

SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

Its:

Todd R. Taylor

 

 

Title:

EVP/CFO

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

[PLEASE REVIEW CAREFULLY]

 

SELLER:

 

IMPAC Mortgage Corp.

GUARANTORS:

 

INTEGRATED REAL ESTATE SERVICE CORPORATION

BUYER:

 

EVERBANK

TODAY’S DATE:

 

       /        /201  

REPORTING PERIOD ENDED:

 

        month(s) ended         /        /20  

 

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated as of August 31, 2011, between Seller and Buyer (as amended from time to
time, the “Agreement”), all the defined terms of which have the same meanings
when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of the Financial Reporting Party as of the end of the Reporting Period and the
results of its operations for Reporting Period; (c) a review of the Agreement
and of the activities of Seller during the Reporting Period has been made under
my supervision with a view to determining Seller’s compliance with the
covenants, requirements, terms, and conditions of the Agreement, and such review
has not disclosed the existence during or at the end of the Reporting Period
(and I have no knowledge of the existence as of the date hereof) of any Default
or Event of Default, except as disclosed herein (which specifies the nature of
existence of each Default or Event of  Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect to each); (d) all
information set forth on the attachment to this Compliance Certificate is true,
correct, and complete, and the calculations set forth therein evidence that
Seller is in compliance with the requirements of the Agreement at the end of the
Reporting Period (or if Seller is not in compliance, showing the extent of
non-compliance and specifying the period of non-compliance and what actions
Seller proposes to take with respect thereto); and (e) Seller was, as of the end
of the Reporting Period, in compliance and good standing with applicable Fannie
Mae, Ginnie Mae, Freddie Mac, and HUD net worth requirements.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SELLER:

 

IMPAC Mortgage Corp.

REPORTING PERIOD ENDED:

 

     /        /20  

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

1.              ADJUSTED TANGIBLE NET WORTH

 

The Adjusted Tangible Net Worth of Seller is:

 

 

GAAP Net Worth:

 

$

 

Minus: Intangible Assets (excluding capitalized Servicing Rights)

 

$

 

Minus: Due from Shareholders or Related Parties

 

$

 

Minus: Capitalized Servicing Rights

 

$

 

Minus: Assets pledged to secure liabilities not included in Indebtedness:

 

$

 

Minus: Any other HUD non-acceptable assets:

 

$

 

Minus: Investments in Affiliates:

 

$

 

Plus: Lesser of (a) most recent MSR Appraised Value, and (b) capitalized
Servicing Rights (per above):

 

$

 

Plus: Subordinated Debt:

 

$

 

ADJUSTED TANGIBLE NET WORTH:

 

$

 

SELLER REQUIRED MINIMUM

 

$

17,000,000

GUARANTOR REQUIRED MINIMUM

 

$

17,000,000

In compliance?

 

o Yes

o No

 

2.              INDEBTEDNESS OF SELLER

 

 

 

 

INDEBTEDNESS:

 

$

 

 

--------------------------------------------------------------------------------


 

3.              LEVERAGE: ADJUSTED INDEBTEDNESS TO ADJUSTED TANGIBLE NET WORTH

 

Indebtedness (from 2, above)

 

$

 

Minus: Subordinated Debt (from 1, above)

 

$

 

ADJUSTED INDEBTEDNESS

 

$

 

Adjusted Tangible Net Worth (from 1, above)

 

$

 

RATIO OF ADJUSTED INDEBTEDNESS /ADJUSTED TANGIBLE NET WORTH:

 

  :1

Maximum permitted

 

15:1

In compliance?

 

o Yes

o No

 

4.              LIQUIDITY

 

Cash

 

$

 

Less: Restricted Cash

 

$

 

Plus: Cash Equivalents

 

$

 

LIQUIDITY

 

$

 

Minimum required

 

$

 7,000,000

In compliance?

 

o Yes

o No

 

5.              PROFITABILITY RATIO

 

Net Income (prior three (3) fiscal quarters)

 

$

 

Net Income (fiscal quarter just ended)

 

$

 

Total Net Income (prior four (4) fiscal quarters)

 

$

 

Minimum required (trailing 12 months calculated quarterly)

 

$

1.00 or more

In compliance?

 

o Yes

o No

 

6.              FACILITIES (Please list all credit facilities including off
balance sheet facilities)

 

Institution

 

Total Commitment

 

Outstanding

EverBank Warehouse Lending

 

$

 

 

$

 

 

 

$

 

 

$

 

 

 

$

 

 

$

 

 

 

$

 

 

$

 

 

 

$

 

 

$

 

 

 

$

 

 

$

 

 

 

$

 

 

$

 

 

 

$

 

 

$

 

TOTALS

 

$

 

 

$

 

 

--------------------------------------------------------------------------------


 

7.              REPURCHASES / INDEMNIFICATIONS (R&I)

 

Repurchases

 

UPB

 

# of Loans

 

Actual or
Estimated
Loss

 

How were
they
recorded
on the
financials?

Beginning Open R&I’s

 

$

 

 

 

 

$

 

 

 

New R&I’s received this month

 

$

 

 

 

 

$

 

 

 

R&I’s rescinded this month

 

$

 

 

 

 

$

 

 

n/a

R&I’s settled this month

 

$

 

 

 

 

$

 

 

 

Ending Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

--------------------------------------------------------------------------------

*                 If you have a detailed schedule of loans subject to
repurchases that includes the investor requesting, reason for repurchases,
origination date, loan characteristics such as LTV, lien position, occupancy
etc., and valuation method if you have estimated your loss exposure, please
attach it with this table.

 

8.              LOAN LOSS RESERVE

 

 

 

Current Month

 

Year-to-Date

 

Beginning loan loss reserve

 

$

 

 

$

 

 

Additional loss provision

 

$

 

 

$

 

 

Actual charge off

 

$

 

 

$

 

 

Ending Loan Loss Reserve

 

$

 

 

$

 

 

 

9.              LITIGATION

 

 

 

Current Month

 

Year-to-Date

 

Pending litigations (Unit)

 

 

 

 

 

Expected losses on litigation

 

$

 

 

$

 

 

 

10.       THIRD PARTY REPORTS

 

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached hereto.
These reports include the following (if none, write “None”):  [              ]

 

--------------------------------------------------------------------------------


 

11.       DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:  [              ]

 

12.       OTHER REPORTS REQUIRED (Please attach if applicable)

 

a.                                      Indemnification & Repurchase Report for
the prior year and current YTD.

 

b.                                      Hedge Reports (including: position
summary report, MBS & whole loan trade detail, loan level detail report with
weighted average take out price).

 

c.                                       Summary of year-to-date production,
broken out by product type.

 

--------------------------------------------------------------------------------